DISSENT
STRAS, Justice
(dissenting).
Each of the three branches of government has a constitutionally distinct role in the criminal-justice system. The executive branch, as the State’s representative, has the authority to decide whether to prosecute a case and which charges, if any, to bring. See United States v. Nixon, 418 U.S. 683, 693, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974); Johnson v. State, 641 N.W.2d 912, 917 (Minn. 2002). The substance of the criminal law originates in the legislative branch, which has the exclusive power “to define by statute what acts shall constitute a crime and to establish sanctions for their commission.” State v. Forsman, 260 N.W.2d 160, 164 (Minn. 1977). The judiciary’s role, by contrast, is limited to interpreting and applying criminal statutes; conducting the trial; and overseeing the final disposition of the case, including imposition of the sentence. See Johnson, 641 N.W.2d at 917. Though it is our job to interpret a criminal statute, particularly when the parties disagree about its meaning, we have cautioned that we must carefully “guard against the creation, by judicial construction, of criminal offences not within the contemplation of the [Ljegisla-ture.” State v. Mims, 26 Minn. 191, 2 N.W. 492, 492 (1879). I respectfully dissent because the court fails to heed the warning of Mims by using the guise of “judicial construction” to recognize a crime that the Legislature has not.
The question in this case is whether a 1998 criminal-vehicular-operation conviction is a predicate offense that can transform appellant Ralph Boecker’s driving-while-impaired (“DWI”) charge into a first-degree offense. Resolving this question, like the one presented in Mims, turns on the plain and unambiguous language of a criminal statute—here, Minn. Stat. § 169A.24, subd. 1(3) (2016)—not on what behavior we think the Legislature may have believed it was criminalizing. See Mims, 2 N.W. at 492-93. The court’s answer to the question would allow an unlisted offense to enhance Boecker’s current crime, converting it from fourth-degree DWI, a misdemeanor with a maximum sentence of 90 days in jail, into first-degree DWI, a felony offense carrying a minimum sentence of 3 years in prison. Compare Minn. Stat. § 169A.276, subd. 1(a) (2016), with Minn. Stat. § 169A.27, subd. 2 (2016); Minn. Stat. § 609.03 (2016). My answer is different. I would conclude that the plain and unambiguous language of section 169A.24, subdivision 1(3), establishes that Boecker’s 1998 criminal-vehicular-operation conviction, which is nowhere *357to be found in the first-degree DWI statute, does not enhance Boecker’s current DWI offense.
The Legislature did not write the first-degree DWI statute in a general and abstract way to bring within its coverage as much varied criminal behavior as possible. Rather, the statute is specific and detailed, containing a lengthy list of first-degree predicate offenses, which are prior convictions that convert what would otherwise be a misdemeanor or gross-misdemeanor DWI charge into a felony, first-degree offense. The statute provides as follows:
Subdivision 1. Degree described. A person who violates section 169A.20 (driving while impaired) is guilty of first-degree driving while impaired if the person: ...
(3) has previously been convicted of a felony under:
(i) Minnesota Statutes 2012, section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6);
(ii) Minnesota Statutes 2006, section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6); subdivision 2, clauses (2) to (6); subdivision 2a, clauses (2) to (6); subdivision 3, clauses (2) to (6); or subdivision 4, clauses (2) to (6); or
(iii)section 609.2112, subdivision 1, clauses (2) to (6); 609.2113, subdivision 1, clauses (2) to (6), subdivision 2, clauses (2) to (6), or subdivision 3, clauses (2) to (6); or 609.2114, subdivision 1, clauses (2) to (6), or subdivision 2, clauses (2) to (6).
Minn. Stat. § 169A.24, subd. I.1
The statute contains what can only be described as a laundry list of first-degree predicate offenses. Three features of this statute are particularly significant. First, the crimes listed in clauses (i) and (ii) are time limited, including only those offenses that were committed while the 2006 and 2012 editions of the Minnesota Statutes were in effect. Second, clause (iii) contains a list of crimes that are not limited by time, including a host of statutory provisions that serve as first-degree predicate offenses regardless of the years in which they were enacted. Third, and most importantly, the first-degree DWI statute does not contain a residual clause, present in many criminal-enhancement statutes, which makes clear that any crimes that are similar to those specifically listed are also predicate offenses. See, e.g., Minn. Stat. § 609.3456, subd. 1(h) (2016); Minn. Stat. § 617.246, subd. 7 (2016).
Boecker’s 1998 conviction of criminal vehicular operation resulting in substantial bodily harm, charged under then-Minn. *358Stat. § 609.21, subd. 2a (1996), is indisputably not one of the first-degree predicate offenses listed in the first-degree DWI statute. The court is also correct that the statute lists a more recent version of the criminal-vehicular-operation statute—specifically, the 2006 version of Minn. Stat. § 609.21, subd. 2a—that is identical to the 1996 version that the State used to convict Boecker of his 1998 offense. On this much, the court and I agree. Nevertheless, I would conclude that the statute’s comprehensive list of first-degree predicate offenses rules out the court’s interpretation, which is that, by listing the 2006 version of the statute, the Legislature incorporated the 1996 version too.
The court may be right that the Legislature thought it was including the 1996 version of the criminal-vehicular-operation statute as a first-degree predicate offense when it enacted the version of the first-degree DWI statute at issue here, but that is cold comfort to Boecker, who was entitled to rely on its plain language. Moreover, the court’s extra-textual interpretation conflicts with the interpretive canon expressio unius est exclusio alterius, which means that the expression of one thing is the exclusion of another. State v. Caldwell, 803 N.W.2d 373, 383 (Minn. 2011); see also Hands v. County of Hennepin, 679 N.W.2d 728, 731-32 (Minn. 2004) (applying the expressio unius canon to determine the “clear[ ] and unambiguous!;]” meaning of a statute). Under the expressio unius canon, when the Legislature uses an “‘associated group or series,’ ” we can presume that the “items not mentioned were excluded by deliberate choice, not inadvertence.” Barnhart v. Peabody Coal Co., 537 U.S. 149, 168, 123 S.Ct. 748, 154 L.Ed.2d 653 (2003) (quoting United States v. Vonn, 535 U.S. 55, 65, 122 S.Ct. 1043, 152 L.Ed.2d 90 (2002)). It is true that the canon applies only when the inference of exclusion is justified, but its use here is particularly appropriate because the statute is uncommonly detailed and specific about the included items. See, e.g., Christ v. Beneficial Corp., 547 F.3d 1292, 1298 (11th Cir. 2008); Nissan Motor Mfg. Corp., U.S.A. v. United States, 884 F.2d 1375, 1377 (Fed. Cir. 1989); see also Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 108 (2012) (“The more specific the enumeration, the greater the force of the [expressio unius] canon.... ”). And those items include, as relevant here, only a prior felony conviction under the 2012 version of Minnesota Statutes section 609.21, a prior felony conviction under the 2006 version of Minnesota Statutes section 609.21, and a prior felony conviction under the current versions of Minnesota Statutes sections 609.2112-609.2114. They do not include a prior felony conviction under the 1996 version of Minnesota Statutes section 609.21.
To be sure, the court would perhaps be right if the first-degree DWI statute included an appropriately worded residual clause, like some enhancement provisions do, or even words of non-exclusivity, like “including” or “such as,” which could imply that the listed items are simply examples, depending on the specific words and examples used. See, e.g., Minn. Stat. § 617,247, subd. 9 (2016) (“If the person has previously been convicted of a violation of this section, section 609.342, 609.343, 609.344, 609.345, 609.3451, 609.3453, or 617.246, or any similar statute of the United States, this state, or any state, the commissioner shall place the person on conditional release for ten years.”). But this statute contains no such language. The court instead points to a statement of intent, contained in the 2012 session law amending the DWI statutes, which the court applies as if it were a residual clause. This statement says that the bill enacting the first-degree *359DWI statute was intended to “clarify a cross-referencing change made in 2007” and indicate that “criminal vehicular operation convictions under both the pre-2007 law and the post-2007 law be used for enhancing driving while impaired penalties.” Act of Apr. 23, 2012, ch. 222, § 4, 2012 Minn. Laws 685, 687 (emphasis added).
The Legislature’s statement of intent does not support the court’s interpretation for two reasons. First, the first-degree DWI statute lists the 2006 version of Minnesota Statutes section 609.21, the criminal-vehicular-operation statute, which means that my plain-language interpretation is perfectly consistent with the statement of intent. The 2012 statement of intent, as I read it, explains that the law was focused on incorporating statutory changes enacted in 2007. By incorporating those changes through its inclusion of both pre-2007 and post-2007 first-degree predicate crimes, as the statute indisputably does, there is no conflict between the statement of intent and my interpretation of the statute. Here, the first-degree DWI statute expressly includes convictions under the 2006 law; it just does not include earlier ones.2 Second, at most, the court can claim that the statement of intent renders the first-degree DWI statute ambiguous—a conclusion with which I disagree—but there is no basis for the court to conclude, as it does, that the statement of intent can overcome the plain and unambiguous language of Minn. Stat. § 169A.24, subd. 1(3), which clearly excludes the 1996 criminal-vehicular-operation statute from its list of first-degree predicate offenses.
In sum, I would reject the court’s “judicial construction” of the first-degree DWI statute, which results in adding a first-degree predicate offense that the Legislature itself excluded from a specific and detailed list. The court’s construction conflicts with our obligation to interpret criminal statutes according to their plain language, the expressio unius canon, and even our basic role in the criminal-justice system under the separation of powers. Applying these fundamental principles, I would conclude that Boecker’s 1998 conviction is not a first-degree predicate offense.

. The court’s interpretation of Minn. Stat. § 169A.24, subd. 1, by contrast, amends the statute as follows:
Subdivision 1. Degree described. A person who violates section 169A.20 (driving while impaired) is guilty of first-degree driving while impaired if the person: ... (3) has previously been convicted of a felony under: (4)-Minnesota-Statutes 2012, seetion-609.2-f (criminal vehicular homicido and injury, substance-related-offenses), -subdivision . I, clauses (2)4e-(6); (i)(ii) Minnesota Statutes 2006, section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6); subdivision 2, clauses (2) to (6); subdivision 2a, clauses (2) to (6); subdivision 3, clauses (2) to (6); or subdivision 4, clauses (2) to (6); or (ii)(iii) section 609.2112, subdivision 1, clauses (2) to (6); 609.2113, subdivision 1, clauses (2) to (6), subdivision 2, clauses (2) to (6), or subdivision 3, clauses (2) to (6); or 609.2114, subdivision 1, clauses (2) to (6), or subdivision 2, clauses (2) to (6).
The court's interpretation effectively reads out the two listed years—2006 and 2012—by giving them no meaning. In dispensing with the years, the court’s interpretation also results in clause (i) becoming superfluous. In my view, judicial amendment of any statute, but particularly a criminal statute, is an inappropriate exercise of judicial power.


. In fact, the first-degree DWI statute's failure to list any offenses prior to the 2006 edition of the Minnesota Statutes makes sense in light of other related provisions in the chapter governing DWI offenses. For example, Minn. Stat. § 169A.275, subd. 1(a) (2016), does not count any convictions greater than 10 years old when determining the appropriate sentence for an individual who commits a misdemeanor DWI offense. The court’s approach sets up the anomalous circumstance in which the 1998 conviction enhances Boecker’s 2015 DWI charge to a first-degree offense, but is too old to even be counted as a "qualified prior driving incident” for fourth-degree DWI, the charge for which Boecker would otherwise have been guilty.
Contrary to the court's suggestion, my observation that the Legislature generally excludes older convictions does not add words to the statute, Rather, my point is that my interpretation of the plain language of Minn. Stat § I69A.24, subd. 1(3), is perfectly consistent with how the Legislature generally treats older DWI convictions in defining various DWI offenses and in fixing the sentences for those offenses. It is, in other words, a structural argument applying the whole-statute canon. See State, v. Riggs, 865 N.W.2d 679, 683 (Minn. 2015) (describing the whole-statute canon as a textual canon that requires us to interpret “a statute as a whole and interpret its language to give effect to all of its provisions”).